Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 2/17/21.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

The above-recited elements of the claims recite using structural patterns of source code to train an error classifier in an active learning framework and applying the error classifier trained in this manner to code sections to identify probabilities of error for a particular type of error. The currently cited references do not appear to teach such aspects of the claims as currently recited.

The examiner respectfully disagrees. For example Wang discloses extracting tokens from an AST (see e.g. pg. 3, §3.1 par. 1, “AST nodes are extracted as tokens”) this appears to constitute to the claimed determining structural patterns, and correspond to applicant’s disclosure regarding determining patterns (see e.g. par. [0019]). Further, these patterns are used to train an error classifier (see e.g. Wang pg. 6, §4.5, “use the source code of an older version to train DBN … use the trained DBN to generate features for a newer version”, Yang pg. 19, col. 1, 1st full par. “the classifier is then used to predict whether a change with an unknown label is buggy or clean”, Elwell col. 5, line 66-col. 6, line 5 “generating a prediction of the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11-13, 17are rejected under 35 U.S.C. 103 as being unpatentable over “Automatically Learning Semantic Features for Defect Prediction” by Wang et al. (Wang) in view of “Deep Learning for Just-In-Time Defect Prediction” by Yang et al. (Yang) in view of “A Large-Scale Empirical Study of Just-in-Time Quality Assurance” by Kamei et al. (Kamei) in view of US 10,175,979 to Elwell et al. (Elwell). 

Claim 1: Wang discloses a method to review source code performed by a computing system including a processor, the method comprising: 

extracting semantic code features from the source code under review (pg. 3, §3, par. 1 “takes tokens from the source code … and generates semantic features from them”); 
training, using the extracted semantic code features, an error classifier to identify probabilities of errors in the source code under review (pg. 2, §2.1 1st par. “used to train machine learning classifiers”, pg. 6, §4.5, 1st par. “use the source code of an older version to train DBN and generate the training data”) in which the training includes associating each respective error with a respective feature vector that represents a corresponding extracted semantic code feature (pg. 2, 1st col. 2nd par. “learn semantic features from token vectors”) such that the respective error is described in terms of its occurrence by the respective feature vector (pg. 4, §3.3 “semantic features for distinguishing buggy and clean files”) and in which the training includes using the determined structural patterns of the source code, feature vectors of the extracted semantic code features to train the error classifier for categories of the errors (pg. 5, §3.4 “build and train defect prediction models”); 
applying the error classifier to each of a plurality of code sections of the source code under review to identify respective probabilities of error for a particular type of error with respect to each respective code section (pg. 6, §4.5 par. 1, “build defect prediction models using three machine learning classifiers … use … versions of each project””);
selecting a particular code section of the plurality of code sections as a candidate code section for discrete review (pg. 2, §2.1 2nd par. “training set”, pg. 6, §4.5, “use the source code of an older version … the training data”);
st par. “label data as buggy or clean”); 
updating the error classifier based on a result of the discrete review of the selected candidate code section (pg. 2, §2.1, 1st par. “train machine learning classifiers”); and 
generating an automated review of the source code under review based on the updating of the error classifier (pg. 3, §3, par. 1, “evaluate their performance on the test set”).

Wang does not disclose:
training, in an active learning framework to identify probabilities of errors in source code under review;
selecting a particular code section of the plurality of code sections as a candidate code section for discrete review based on a particular probability of error with respect to the candidate code section as determined by the error classifier;
facilitating discrete review of the selected candidate code section in response to selecting the candidate code section based on the particular probability of error as determined by the error classifier. 

Yang teaches:
training, in an active learning framework, an error classifier to identify probabilities of errors in source code under review (pg. 19, col. 1, 1st full par. “the classifier is then used to predict whether a change with an unknown label is buggy or clean”);
st full par. “output the prediction result which is one of the following labels: buggy or clean”);
facilitating discrete review of the selected candidate code section in response to selecting the candidate code section based on the particular probability of error as determined by the error classifier (pg. 17, col. 2, last full par. “manually inspecting the top percentages of lines that are likely to be buggy”). 

It would have been obvious at the time of filing to select a candidate code section for discrete review (Wang pg. 6, §4.5, “the training data”, Yang pg. 17, col. 2, last full par. “manually inspecting”) based on a particular probability of error determined by an error classifier (Yang pg. 19, col. 1, 1st full par. “prediction result … buggy or clean”). Those of ordinary skill in the art would have been motivated to do this so that “when a team has limited resources … developers can discover as many bugs as possible” (Yang pg. 17, col. 2, last full par.) 

Wang and Yang do not explicitly teach:
training a logistic regression error classifier.

Kamei teaches training a logistic regression error classifier (pg. 763, col. 2, 2nd full par. “we use a logistic regression model to preform our prediction”).

nd full par. “a logistic regression model”). Those of ordinary skill in the art would have been motivated to do so as a known alternate classifier which would have produced only the expected results (Yang pg. 2 §2.1, 1st par. “trained models are used to predict new instances as buggy or clean”, Kamei pg. 763, col. 2, 2nd full par. “we use a logistic regression model to preform our prediction”).

Wang, Yang and Kamei do not explicitly teach 
training an error classifier to identify probabilities of different types of errors in which the training includes associating each respective error with a respective type of error and includes using the error types to train the error classifier for categories of the errors;
selecting a candidate code section of source code under review for discrete review based on a particular probability of error for a particular type of error; and
facilitating discrete review of the selected candidate code section in response to selecting the candidate code section based on the particular probability of error for the particular type of error as determined by the error classifier.

Elwell teaches 
training an error classifier to identify probabilities of different types of errors (col. 5, line 66-col. 6, line 5 “generating a prediction of the number and type of defects … the type of defect and defect probability”) in which the training includes associating each respective error with a respective type of error (col. 5, lines 18-22 “generates elements using … enumerated defect 
facilitating discrete review of a candidate code section based on the type of error (col. 4, lines 42-45 “predicts the most effective developers for resolving development defects”).

It would have been obvious at the time of filing to train the error classifier (Wang pg. 6, §4.5, 1st par. “use the source code of an older version to train DBN and generate the training data”) and select / facilitate discrete review of code sections (e.g. Yang pg. 17, col. 2, last full par. “manually inspecting the top percentages of lines that are likely to be buggy”) based on a type of error (e.g. Elwell col. 5, line 66-col. 6, line 5 “generating a prediction of the number and type of defects”, col. 4, lines 42-45 “predicts the most effective developers for resolving development defects”). Those of ordinary skill in the art would have been motivated to do so to provide a finer granularity to the predictions (see e.g. Elwell col. 1, lines 39-42 “make predictions about the number and type of defects in a software project”).

Claim 11: Wang discloses a system configured to review source code, the system comprising: 
a memory configured to store instructions (pg. 9, §5, RQ3, 2nd par. “memory space”); and 
a processor configured to execute the instructions to cause the system to perform operations (while Wang does not explicitly disclose a processor executing instructions, Wang’s disclosure of “memory space cost” would have indicated to those of ordinary skill in the art that 
determining structural patterns of a source code under review (pg. 3, §3.1 par. 1, “AST nodes are extracted as tokens”);
extracting semantic code features from a source code under review (pg. 3, §3, par. 1 “takes tokens from the source code … and generates semantic features from them”); 
training, an error classifier to identify probabilities of errors in the source code under review (pg. 2, §2.1 1st par. “used to train machine learning classifiers”, pg. 6, §4.5, 1st par. “use the source code of an older version to train DBN and generate the training data”) in which the training uses the determined structural patterns of the source code, feature vectors of the extracted semantic code features to train the error classifier (pg. 5, §3.4 “build and train defect prediction models”);
applying the error classifier to each of a plurality of code sections of the source code under review to identify respective probabilities of error for a particular type of error with respect to each respective code section (pg. 6, §4.5 par. 1, build defect prediction models using three machine learning classifiers … use … versions of each project”);
selecting a particular code section of the plurality of code sections as a candidate code section for discrete review (pg. 2, §2.1 2nd par. “training set”, “pg. 6, §4.5, “use the source code of an older version … the training data”); 
st par. “label data as buggy or clean”); and
updating the error classifier based on the discrete review of the selected candidate code section (pg. 2, §2.1, 1st par. “train machine learning classifiers”); and 
generating an automated review of the source code under review based on the update of the error classifier (pg. 3, §3, par. 1, “evaluate their performance on the test set”).

Wang does not disclose:
training, in an active learning framework, an error classifier to identify probabilities of errors in source code under review;
selecting a particular code section of the plurality of code sections as a candidate code section for discrete review  based on a particular probability of error with respect to the candidate code section as determined by the error classifier; 
facilitating discrete review of the selected candidate code section in response to selecting the candidate code section based on the particular probability of error as determined by the error classifier.

Yang teaches:
st full par. “the classifier is then used to predict whether a change with an unknown label is buggy or clean”);
selecting a particular code section of the plurality of code sections as a candidate code section for discrete review based on a particular probability of error with respect to the candidate code section as determined by an error classifier (pg. 19, col. 1, 1st full par. “output the prediction result which is one of the following labels: buggy or clean”);
facilitating discrete review of the selected candidate code section in response to selecting the candidate code section based on the particular probability of error as determined by the error classifier (pg. 17, col. 2, last full par. “manually inspecting the top percentages of lines that are likely to be buggy”). 

It would have been obvious at the time of filing to select a candidate code section for discrete review (Wang pg. 6, §4.5, “the training data”, Yang pg. 17, col. 2, last full par. “manually inspecting”) based on a particular probability of error determined by an error classifier (Yang pg. 19, col. 1, 1st full par. “prediction result … buggy or clean”). Those of ordinary skill in the art would have been motivated to do this so that “when a team has limited resources … developers can discover as many bugs as possible” (Yang pg. 17, col. 2, last full par.) 

Wang and Yang do not explicitly teach:
training a logistic regression error classifier.

nd full par. “we use a logistic regression model to preform our prediction”).

It would have been obvious at the time of filing to train a logistic regression error classifier (Kamei pg. 763, col. 2, 2nd full par. “a logistic regression model”). Those of ordinary skill in the art would have been motivated to do so as a known alternate classifier which would have produced only the expected results (Yang pg.2, § 2.1, 1st par. “trained models are used to predict new instances as buggy or clean”, Kamei pg. 763, col. 2, 2nd full par. “we use a logistic regression model to preform our prediction”).

Wang, Yang and Kamei do not explicitly teach 
training an error classifier to identify probabilities of different types of errors in which the training includes associating each respective error with a respective type of error and includes using the error types to train the error classifier for categories of the errors;
selecting a candidate code section of source code under review for discrete review based on a particular probability of error for a particular type of error; and
facilitating discrete review of the selected candidate code section in response to selecting the candidate code section based on the particular probability of error for the particular type of error as determined by the error classifier.

Elwell teaches 

facilitating discrete review of a candidate code section based on the type of error (col. 4, lines 42-45 “predicts the most effective developers for resolving development defects”).

It would have been obvious at the time of filing to train the error classifier (Wang pg. 6, §4.5, 1st par. “use the source code of an older version to train DBN and generate the training data”) and select / facilitate discrete review of code sections (e.g. Yang pg. 17, col. 2, last full par. “manually inspecting the top percentages of lines that are likely to be buggy”) based on a type of error (e.g. Elwell col. 5, line 66-col. 6, line 5 “generating a prediction of the number and type of defects”, col. 4, lines 42-45 “predicts the most effective developers for resolving development defects”). Those of ordinary skill in the art would have been motivated to do so to provide a finer granularity to the predictions (see e.g. Elwell col. 1, lines 39-42 “make predictions about the number and type of defects in a software project”).

Claim 12:Wang, Yang, Kamei and Elwell teach the system of claim 11, wherein the operations further comprise a graphical model to extract the semantic code features from the source code under review (Wang pg. 2, §1, 2nd to last par. “DBN is a generative graphical model”).

Claim 13:Wang, Yang, Kamei and Elwell teach the system of claim 11, wherein the selected candidate code section is one of a plurality of code sections in the source code under review that may benefit from a discrete review (Wang pg. 2, §2.1 2nd par. “training set”, “pg. 6, §4.5, “use the source code of an older version … the training data”, Yang pg. 17, col. 2, last full par. “top percentages of lines that are likely to be buggy”).

Claim 17: Wang discloses a non-transitory computer-readable storage media (pg. 9, §5, RQ3, 2nd par. “memory space”) storing thereon instructions (while Wang does not explicitly disclose storing instructions to perform the disclosed functionality, Wang’s disclosure of “memory space cost” would have indicated to those of ordinary skill in the art that the system is implemented on a computer including such instructions) that, in response to execution by a processor, causes the processor to: 
determine structural patterns of a source code under review (pg. 3, §3.1 par. 1, “AST nodes are extracted as tokens”);
extract semantic code features from a source code under review (pg. 3, §3, par. 1 “takes tokens from the source code … and generates semantic features from them”); 
train, an error classifier to identify probabilities of errors in the source code under review (pg. 2, §2.1 1st par. “used to train machine learning classifiers”, pg. 6, §4.5, 1st par. “use 
select a particular code section of the plurality of code sections as a candidate code section of the source code under review for discrete review (pg. 2, §2.1 2nd par. “training set”, “pg. 6, §4.5, “use the source code of an older version … the training data”);
facilitate discrete review the selected candidate code section in response to selecting the candidate code section (pg. 2, §2.1, 1st par. “label data as buggy or clean”); 
update the error classifier based on a result of the discrete review of the selected candidate code section (pg. 2, §2.1, 1st par. “train machine learning classifiers”); and 
generate an automated review of the source code under review based on the update of the error classifier (pg. 3, §3, par. 1, “evaluate their performance on the test set”).

Wang does not disclose:
training, in an active learning framework, an error classifier to identify probabilities of different types of errors in source code under review;
selecting a particular code section of the plurality of code sections as a candidate code section of the source code under review for discrete review based on a particular probability of error with respect to the candidate code section as determined by the error classifier; 


Yang teaches:
training, in an active learning framework, an error classifier to identify probabilities of errors in source code under review (pg. 19, col. 1, 1st full par. “the classifier is then used to predict whether a change with an unknown label is buggy or clean”);
selecting a particular code section of the plurality of code sections as a candidate code section of source code under review for discrete review based on a particular probability of error with respect to the candidate code section as determined by an error classifier (pg. 19, col. 1, 1st full par. “output the prediction result which is one of the following labels: buggy or clean”);
facilitating discrete review of the selected candidate code section in response to selecting the candidate code section based on the particular probability of error as determined by the error classifier (pg. 17, col. 2, last full par. “manually inspecting the top percentages of lines that are likely to be buggy”). 

It would have been obvious at the time of filing to select a candidate code section for discrete review (Wang pg. 6, §4.5, “the training data”, Yang pg. 17, col. 2, last full par. “manually inspecting”) based on a particular probability of error determined by an error classifier (Yang pg. 19, col. 1, 1st full par. “prediction result … buggy or clean”). Those of ordinary skill in the art 

Wang and Yang do not explicitly teach:
training a logistic regression error classifier.

Kamei teaches training a logistic regression error classifier (pg. 763, col. 2, 2nd full par. “we use a logistic regression model to preform our prediction”).

It would have been obvious at the time of filing to train a logistic regression error classifier (Kamei pg. 763, col. 2, 2nd full par. “a logistic regression model”). Those of ordinary skill in the art would have been motivated to do so as a known alternate classifier which would have produced only the expected results (Yang pg.2, § 2.1, 1st par. “trained models are used to predict new instances as buggy or clean”, Kamei pg. 763, col. 2, 2nd full par. “we use a logistic regression model to preform our prediction”).

Claims 2-8, 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Automatically Learning Semantic Features for Defect Prediction” by Wang et al. (Wang) in view of “Deep Learning for Just-In-Time Defect Prediction” by Yang et al. (Yang)in view of “A Large-Scale Empirical Study of Just-in-Time Quality Assurance” by Kamei et al. (Kamei) in view of US 10,175,979 to Elwell et al. (Elwell) in view of “What’s It Going to Cost You?: Predicting Effort vs. Informativeness for Multi-Label Image Annotations” by Vijayanarasimhan et al. (Vijayanarasimhan). 

Claims 2, 16 and 20: Wang, Yang, Kamei and Elwell teach claims 1, 11 and 17, but does not disclose iterating the selecting a candidate code section of the source code under review for discrete review, the facilitating discrete review of the selected candidate code section, and the updating the error classifier based on a result of the discrete review of the selected candidate code section (Wang pg. 4, §3.3.1 1st par. “training iterations”).

Vijayanarasimhan teaches iterating selecting a candidate for discrete review (pg. 6, §3.3 “select … annotations”), facilitating discrete review of the selected candidate (pg. 6, §3.3, 1st par. “requests the label for the example”), and updating a classifier based on a result of the discrete review of the selected candidate (pg. 6, §3.3, 1st par “After the classifier is updated with this label, the process repeats”). 

It would have been obvious at the time of filing to iterate the selecting, review and updating (e.g. Vijayanarasimhan pg. 6, §3.3, 1st par “After the classifier is updated … the process repeats”, Wong pg. 2, §2.1, 1st par. “train machine learning classifiers”). Those of ordinary skill in the art would have been motivated to do so to “select the most informative examples to be annotated” (Vijayanarasimhan, abstract, also see pg. 1, §1, 5ht par.).

Claim 3: Wang, Yang, Kamei and Elwell teach the method of claim 1, but do not disclose wherein selecting the particular code section as a candidate code section is based on a predicted cost associated with a discrete review of the selected candidate code section.

Vijayanarasimhan teaches selecting a candidate based on a predicted cost associated with a discrete review of the selected candidate (pg. 6, §3.3 “select … annotations so as to maximize the expected benefit relative to the manual effort expended”).

It would have been obvious at the time of filing to selecting a candidate (Wang pg. 2, §2.1 2nd par. “training set”) based on a predicted cost associated with a discrete review of the selected candidate (e.g. Vijayanarasimhan pg. 6, §3.3, 1st par “pg. 6, §3.3 “select … annotations … relative to the manual effort expended””, Wong pg. 2, §2.1, 1st par. “train machine learning classifiers”). Those of ordinary skill in the art would have been motivated to do so to “select the most informative examples to be annotated” (Vijayanarasimhan, abstract, also see pg. 1, §1, 5th par.).

Claim 4: Wang, Yang, Kamei, Elwell and Vijayanarasimhan teach the method of claim 3, wherein the predicted cost is an estimate of a measure of time needed to perform the discrete review (Vijayanarasimhan, pp. 4-5, §3.2.1, last par. “build a cost function … the predicted time requirement”).

Claim 5: Wang, Yang, Kamei, Elwell and Vijayanarasimhan teach the method of claim 4, wherein the predicted cost is automatically determined (Vijayanarasimhan pp. 4-5, §3.2.1, last par. “build a cost function”).

Claims 6 and 18: Wang, Yang, Kamei and Elwell teach claims 1 and 17, but do not teach wherein selecting the particular code section as a candidate code section is based on a comparison of a value provided by a discrete review of the candidate code section and a cost associated with the discrete review of the candidate code section 

Vijayanarasimhan teaches selecting a candidate based on a comparison of a value provided by a discrete review of the candidate and a cost associated with the discrete review of the candidate (pg. 6, §3.3, 1st par. “maximize the expected benefit relative to the manual effort expended”).

It would have been obvious at the time of filing to select a candidate code section (Wang pg. 2, §2.1 2nd par. “training set”) based on a comparison of a value provided by a discrete review of the candidate and a cost associated with the discrete review of the candidate (e.g. Vijayanarasimhan pg. 6, §3.3, 1st par “pg. 6, §3.3 “select … annotations … relative to the manual effort expended””, Wong pg. 2, §2.1, 1st par. “train machine learning classifiers”). Those of ordinary skill in the art would have been motivated to do so to “select the most informative examples to be annotated” (Vijayanarasimhan, abstract, also see pg. 1, §1, 5th par.).

Claims 7 and 14: Wang, Yang, Kamei and Elwell teach claims 1 and 11, but do not teach selecting the particular code section as a candidate code section is based on an effect of a discrete review of the candidate code section to a total cost associated with the automated review of the source code under review.

Vijayanarasimhan teaches selecting a candidate based on an effect of a discrete review of the candidate to a total cost associated with the automated review (pg. 5, §3.2.2, 1st par. “gauge the relative risk reduction … greatest net decrease in risk for the current classifier”).

It would have been obvious at the time of filing to select a candidate code section (Wang pg. 2, §2.1 2nd par. “training set”) based on a total cost associated with the automated review (e.g. pg. 5, §3.2.2, 1st par. “greatest net decrease in risk for the current classifier”, Wong pg. 2, §2.1, 1st par. “train machine learning classifiers”). Those of ordinary skill in the art would have been motivated to do so to “select the most informative examples to be annotated” (Vijayanarasimhan, abstract, also see pg. 1, §1, 5th par.).

Claims 8: Wang, Yang, Kamei, Elwell and Vijayanarasimhan teach the method of claim 7, wherein the effect of the discrete review decreases the total cost associated with the automated review of the source code under review, the automated review being based on the updating of the error classifier (Vijayanarasimhan pg. 5, §3.2.2, 1st par. “gauge the relative risk reduction … greatest net decrease in risk for the current classifier”).

Claim 15: Wang, Yang, Kamei, Elwell and Vijayanarasimhan teach the system of claim 14, wherein the expected change exceeds a specific value (Vijayanarasimhan pg. 7, §4, 6th par. “use a threshold”, it would at least have been obvious to apply a similar threshold to the selection of candidates).

Claim 19: Wang, Yang, Kamei and Elwell teach the non-transitory computer-readable storage media of claim 17, but do not teach wherein selecting the particular code section as a candidate code section is based on a determination as to whether a difference in a value provided by a discrete review of the candidate code section and a cost associated with the discrete review of the candidate code section exceeds a specific value.

Vijayanarasimhan teaches selecting a candidate based on a determination as to whether a difference in a value provided by a discrete review of the candidate and a cost associated with the discrete review (pg. 6, §3.3, 1st par. “maximize the expected benefit relative to the manual effort expended”) of the candidate code section exceeds a specific value (pg. 7, §4, 6th par. “use a threshold”, it would at least have been obvious to apply a similar threshold to the selection of candidates).

It would have been obvious at the time of filing to select a candidate code section (Wang pg. 2, §2.1 2nd par. “training set”) based on a comparison of a value provided by a discrete review of the candidate and a cost associated with the discrete review of the candidate (e.g. Vijayanarasimhan pg. 6, §3.3, 1st par “pg. 6, §3.3 “select … annotations … relative to the manual st par. “train machine learning classifiers”). Those of ordinary skill in the art would have been motivated to do so to “select the most informative examples to be annotated” (Vijayanarasimhan, abstract, also see pg. 1, §1, 5th par.).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Automatically Learning Semantic Features for Defect Prediction” by Wang et al. (Wang) in view of “Deep Learning for Just-In-Time Defect Prediction” by Yang et al. (Yang) in view of “A Large-Scale Empirical Study of Just-in-Time Quality Assurance” by Kamei et al. (Kamei) in view of US 10,175,979 to Elwell et al. (Elwell) in view of US 2016/0378618 to Cmielowski et al. (Cmielowski).

Claims 9: Wang, Yang, Kamei and Elwell teach the method of claim 1, but do not explicitly teach wherein facilitating discrete review of the identified candidate code section allows for an automated review.

Cmielowski teaches facilitating review of code sections allows of an automated review (e.g. par. [0002] “program analysis … performed by an automated tool”).

It would have been obvious at the time of filing to facilitate an automated review of the code sections (Cmielowski par. [0002] “program analysis … performed by an automated tool”, Wang pg. 2, §2.1, 1st par. “label data as buggy or clean”). Those of ordinary skill in the art would have been motivated to do so as a known means of analyzing the code sections which would have st par. “label data as buggy or clean”, Cmielowski par. [0002] “bugs may be identified”).

Claim 10: Wang, Yang, Kamei and Elwell teach the method of claim 1, but do not explicitly teach wherein facilitating discrete review of the identified candidate code section allows for a manual review.

Cmielowski teaches facilitating review of code sections allows of a manual review (par. [0002] “human code reviews”)

It would have been obvious at the time of filing to facilitate a manual review of the code sections (Cmielowski par. [0002] “human code reviews”, Wang pg. 2, §2.1, 1st par. “label data as buggy or clean”). Those of ordinary skill in the art would have been motivated to do so as a known means of analyzing the code sections which would have produced only the expected results (Wang pg. 2, §2.1, 1st par. “label data as buggy or clean”, Cmielowski par. [0002] “bugs may be identified”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199